



EXHIBIT 10.1


VERINT SYSTEMS INC.
AMENDED AND RESTATED 2015 LONG-TERM STOCK INCENTIVE PLAN
Section 1. Purpose. The purposes of this Verint Systems Inc. 2015 Long-Term
Stock Incentive Plan are to promote the interests of Verint Systems Inc. and its
stockholders by (i) attracting and retaining employees and directors of, and
consultants to, the Company and its Subsidiaries, as defined below;
(ii) motivating such individuals by means of performance-related incentives to
achieve longer-range performance goals; and (iii) enabling such individuals to
participate in the long-term growth and financial success of the Company.
Section 2. Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:
“Affiliate” means any entity other than the Subsidiaries in which the Company
has a substantial direct or indirect equity interest, as determined by the
Board.
“Award” shall mean any Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award, Performance Award, Other Stock-Based Award or
Performance Compensation Award made or granted from time to time hereunder.
“Award Agreement” shall mean any written agreement, contract, or other
instrument or document evidencing any Award, which may, but need not, be
executed or acknowledged by a Participant. An Award Agreement may be in an
electronic medium and may be limited to notation on the books and records of the
Company.
“Base Salary” means the base salary or wages of the Participant excluding
overtime, bonuses, contributions to or benefits under benefit plans, fringe
benefits, perquisites, and other such forms of compensation. Base Salary shall
include any elective contributions that are paid through a reduction in a
Participant’s basic salary and which are not includible in the Participant’s
gross income under Sections 125 or 402(e)(3) of the Code.
“Board” shall mean the Board of Directors of the Company.
“Cause” as a reason for a Participant’s termination of employment or service
shall, unless otherwise agreed to in writing between the Participant and the
Company or a Subsidiary or Affiliate of the Company, have the meaning assigned
such term in the employment, severance or similar agreement, if any, between the
Participant and the Company or a Subsidiary or Affiliate of the Company. If the
Participant is not a party to an employment, severance or similar agreement with
the Company or a Subsidiary or Affiliate of the Company in which such term is
defined, then unless otherwise defined in the applicable Award Agreement “Cause”
shall mean the Participant’s: (A) conviction of, or plea of guilty or nolo
contendere to, a felony or indictment for a crime involving dishonesty, fraud or
moral turpitude; (B) willful and intentional breach of the Participant’s
obligations to the Company or a Subsidiary or Affiliate of the Company; (C)
willful misconduct, or any dishonest or fraudulent act or omission; (D)
violation of any securities or financial reporting laws, rules or regulations or
any policy of the Company or a Subsidiary or Affiliate of the Company relating
to the foregoing; (E) violation of the policies of the Company or a Subsidiary
or Affiliate of the Company on harassment, discrimination or substance abuse; or
(F) gross negligence, gross neglect of duties or gross insubordination in the
Participant’s performance of duties with the Company or a Subsidiary or
Affiliate of the Company.
“Change in Control” shall be deemed to have occurred if the event set forth in
any one of the following subparagraphs shall have occurred:
i.    the acquisition by any Person, entity or affiliated group in one or a
series of transactions, of more than 50% of the voting power of the Company;


1

--------------------------------------------------------------------------------





ii.    a merger, combination, amalgamation, consolidation, spin-off or any other
transaction in which the holders of the Company’s common stock immediately prior
to such transaction do not hold in respect of their holdings of such stock 50%
or more of the voting power of the merged, combined, amalgamated, consolidated,
spun-off or other resulting entity;
iii.    a sale or other disposition, in one or a series of related transactions,
of all or substantially all of the assets of the Company (including its
Subsidiaries); or
iv.    during any period of two consecutive years, Incumbent Directors cease to
constitute at least a majority of the board. “Incumbent Directors” shall mean:
(1) the directors who were serving at the beginning of such two-year period, or
(2) any directors whose election or nomination was approved by the directors
referred to in clause (1) or by a director approved under this clause (2).
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Committee” shall mean the Compensation Committee of the Board (or its
successor(s)), or any other committee of the Board designated by the Board to
administer the Plan and composed of not less than two directors, each of whom is
required to be a “Non-Employee Director” (within the meaning of Rule 16b-3) and
an “outside director” (within the meaning of Section 162(m) of the Code) to the
extent Rule 16b-3 and Section 162(m) of the Code, respectively, are applicable
to the Company and the Plan. If at any time such a committee has not been so
designated or is not so composed, the Board shall constitute the Committee.
“Company” shall mean Verint Systems Inc., together with any successor thereto.
“Continuous Service” shall mean the absence of any interruption or termination
of service as an employee, director or consultant. Continuous Service shall not
be considered interrupted in the case of (i) sick leave; (ii) military leave;
(iii) any other leave of absence approved by the Committee, in each case,
provided that such leave is for a period of not more than 90 days, unless
reemployment upon the expiration of such leave is guaranteed by contract or
applicable law, or unless provided otherwise pursuant to Company policy, as
adopted from time to time; or (iv) in the case of transfer between locations of
the Company or between the Company, its Subsidiaries or Affiliates or their
respective successors. Changes in status between service as an employee, a
director and a consultant will not constitute an interruption of Continuous
Service; provided, however, that, unless otherwise determined by the Committee,
consultants providing services to the Company or a Subsidiary or Affiliate of
the Company for less than 32 hours per month shall incur an interruption of
Continuous Service.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Fair Market Value” shall mean, unless otherwise defined in the applicable Award
Agreement (i) with respect to any property other than Shares, the fair market
value of such property determined by such methods or procedures as shall be
established from time to time by the Committee and (ii) with respect to the
Shares, as of any date, (1) the closing sale price (excluding any “after hours”
trading) of the Shares as reported on the Nasdaq Stock Market for such date (or
if not then trading on the Nasdaq Stock Market, the closing sale price of the
Shares on the stock exchange or over-the-counter market on which the Shares are
principally trading on such date), or, if there were no sales on such date, on
the closest preceding date on which there were sales of Shares or (2) in the
event there shall be no public market for the Shares on such date, the fair
market value of the Shares as determined in good faith by the Committee.
“GAAP” shall mean United States Generally Accepted Accounting Principles.
“Good Reason” as a reason for a Participant’s termination of employment or
service shall, unless otherwise agreed to in writing between the Participant and
the Company or a Subsidiary or Affiliate of the Company, have the meaning
assigned such term in the employment, severance or similar agreement, if any,
between the Participant and the Company or a Subsidiary or Affiliate of the
Company. If the Participant is not a party to an employment, severance agreement
or similar agreement with the Company or a Subsidiary or Affiliate of the
Company in which such term is defined, then unless otherwise defined in the


2

--------------------------------------------------------------------------------





applicable Award Agreement, for purposes of this Plan, “Good Reason” shall mean
(i) a material reduction (i.e., at least a 10% reduction) by the Company or a
Subsidiary or Affiliate of the Company in the Participant’s Base Salary; or (ii)
the involuntary relocation of the Participant’s own office location by more than
50 miles; provided that all such events shall be Good Reason only if the Company
(or the applicable Subsidiary or Affiliate of the Company) fails to cure such
event within 30 days after receipt from the Participant of written notice of the
event which constitutes Good Reason; provided, further, that Good Reason shall
cease to exist for an event on the 90th day following the later of its
occurrence or the Participant’s knowledge thereof, unless the Participant has
given the Company written notice thereof prior to such date.
“Incentive Stock Option” shall mean a right to purchase Shares from the Company
that is granted under Section 6 of the Plan and that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.
Incentive Stock Options may be granted only to Participants who meet the
definition of “employees” under Section 3401(c) of the Code.
“Negative Discretion” shall mean the discretion authorized by the Plan to be
applied by the Committee to eliminate or reduce the size of a Performance
Compensation Award; provided that the exercise of such discretion would not
cause the Performance Compensation Award to fail to qualify as
“performance-based compensation” under Section 162(m) of the Code. By way of
example and not by way of limitation, in no event shall any discretionary
authority granted to the Committee by the Plan including, but not limited to,
Negative Discretion, be used to (a) grant or provide payment in respect of
Performance Compensation Awards for a Performance Period if the Performance
Goals for such Performance Period have not been attained or (b) increase a
Performance Compensation Award above the maximum amount payable under Section
4(a) or 11(d)(vi) of the Plan. In no event shall Negative Discretion be
exercised by the Committee with respect to any Option or Stock Appreciation
Right (other than an Option or Stock Appreciation Right that is intended to be a
Performance Compensation Award under Section 11 of the Plan).
“Non-Qualified Stock Option” shall mean a right to purchase Shares from the
Company that is granted under Section 6 of the Plan and that is not intended to
be an Incentive Stock Option.
“Option” shall mean an Incentive Stock Option or a Non-Qualified Stock Option.
“Other Stock-Based Award” shall mean any right granted under Section 10 of the
Plan.
“Participant” shall mean any (i) employee of, or consultant to, the Company or
its Subsidiaries, or non-employee director who is a member of the Board or the
board of directors of a Subsidiary of the Company, eligible for an Award under
Section 5 and selected by the Committee to receive an Award under the Plan or
(ii) any employee of, or consultant to, an Affiliate, eligible for a
cash-settled Performance Award or cash-settled Restricted Stock Unit under
Section 5 and selected by the Committee to receive a cash-settled Performance
Award or a cash-settled Restricted Stock Unit under the Plan.
“Performance Award” shall mean any right granted under Section 9 of the Plan.
“Performance Compensation Award” shall mean any Award designated by the
Committee as a Performance Compensation Award pursuant to Section 11 of the
Plan.
“Performance Criteria” shall mean the measurable criterion or criteria that the
Committee shall select for purposes of establishing the Performance Goal(s) for
a Performance Period with respect to any performance-based award under the Plan,
including, but not limited to, Performance Compensation Awards. The Performance
Criteria that will be used to establish the Performance Goal(s) shall be based
on the attainment of specific levels of performance of the Company (or a
Subsidiary, Affiliate, division or operational unit of the Company) and shall be
limited to the following, whether determined on a GAAP or non-GAAP basis:
revenue, operating income, contribution, day sales outstanding, return on net
assets, return on stockholders’ equity, return on assets, return on capital,
stockholder returns (on an absolute or relative basis), profit margin, operating
margin, contribution margin, earnings per Share, net earnings, operating
earnings, free cash flow, cash flow from operations, earnings


3

--------------------------------------------------------------------------------





before interest, taxes, depreciation and amortization (EBITDA), including
adjusted EBITDA, number of customers, operating expenses, capital expenses,
customer acquisition costs, Share price, sales, bookings, or market share.
“Performance Formula” shall mean, for a Performance Period, one or more
objective formulas applied against the relevant Performance Goal to determine,
with regard to the Performance Compensation Award of a particular Participant,
whether all, some portion but less than all, or none of the Performance
Compensation Award has been earned for the Performance Period.
“Performance Goals” shall mean, for a Performance Period, one or more goals
established by the Committee for the Performance Period based upon the
Performance Criteria. To the extent required under Section 162(m) of the Code
with respect to Awards intended to qualify as “performance-based compensation”
under Section 162(m) of the Code, the Committee shall, within the first 90 days
of a Performance Period (or, if shorter, within the maximum period allowed under
Section 162(m) of the Code), define in an objective fashion the manner of
calculating the Performance Criteria it selects to use for such Performance
Period. The Committee is authorized at any time during the first 90 days of a
Performance Period (or, if shorter, within the maximum period allowed under
Section 162(m) of the Code for establishing Performance Goals), or at any time
thereafter (but only to the extent the exercise of such authority after such
period would not cause any Performance Compensation Awards intended to qualify
as “performance-based compensation” under Section 162(m) of the Code granted to
any Participant for the Performance Period to fail to qualify as
“performance-based compensation” under Section 162(m) of the Code), in its sole
discretion, to adjust or modify the calculation of a Performance Goal for such
Performance Period to the extent permitted under Section 162(m) of the Code, if
applicable, in order to prevent the dilution or enlargement of the rights of
Participants, (a) in the event of, or in anticipation of, any unusual or
extraordinary corporate item, transaction, event or development affecting the
Company; or (b) in recognition of, or in anticipation of, any other unusual or
nonrecurring events affecting the Company, or the financial statements of the
Company, or in response to, or in anticipation of, changes in applicable laws,
regulations, accounting principles, or business conditions.
“Performance Period” shall mean the one or more periods of time of at least six
months in duration, as the Committee may select, over which the attainment of
one or more Performance Goals will be measured for the purpose of determining a
Participant’s right to and the payment of a performance-based award, including a
Performance Compensation Award.
“Person” has the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company and its Subsidiaries, (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the shareowners of the Company in substantially the
same proportions as their ownership of stock of the Company.
“Plan” shall mean this Verint Systems Inc. Amended and Restated 2015 Long-Term
Stock Incentive Plan.
“Prior Plan” shall mean the Verint Systems Inc. 2015 Long-Term Stock Incentive
Plan.
“Restricted Stock” shall mean any Share granted under Section 8 of the Plan.
“Restricted Stock Unit” shall mean any unit granted under Section 8 of the Plan.
“Rule 16b-3” shall mean Rule 16b-3 as promulgated and interpreted by the SEC
under the Exchange Act, or any successor rule or regulation thereto as in effect
from time to time.
“SEC” shall mean the Securities and Exchange Commission or any successor thereto
and shall include the Staff thereof.
“Shares” shall mean the common stock of the Company, $.001 par value, or such
other securities of the Company (i) into which such common stock shall be
changed by reason of a recapitalization, merger, consolidation, split-up,
combination,


4

--------------------------------------------------------------------------------





exchange of shares or other similar transaction or (ii) as may be determined by
the Committee pursuant to Section 4(b) of the Plan.
“Stock Appreciation Right” shall mean any right granted under Section 7 of the
Plan.
“Subsidiary” of any Person means another Person (other than a natural Person),
an aggregate amount of the voting securities, other voting ownership or voting
partnership interests, of which is sufficient to elect at least a majority of
the Board or other governing body (or, if there are no such voting interests,
50% or more of the equity interests of which is owned directly or indirectly by
such first Person).
“Substitute Awards” shall mean any Awards granted under Section 4(a)(iii) of the
Plan.
Section 3. Administration. (a) The Plan shall be administered by the Committee.
Subject to the terms of the Plan and applicable law, and in addition to other
express powers and authorizations conferred on the Committee by the Plan, the
Committee shall have full power and authority to: (i) designate Participants;
(ii) determine the type or types of Awards to be granted to a Participant and
designate those Awards which shall constitute Performance Compensation Awards;
(iii) determine the number of Shares to be covered by, or with respect to which
payments, rights, or other matters are to be calculated in connection with,
Awards; (iv) determine the terms and conditions of any Award; (v) determine
whether, to what extent, and under what circumstances Awards may be settled or
exercised in cash, Shares, other securities, other Awards or other property, or
canceled, forfeited, or suspended and the method or methods by which Awards may
be settled, exercised, canceled, forfeited, or suspended; (vi) determine
whether, to what extent, and under what circumstances cash, Shares, other
securities, other Awards, other property, and other amounts payable with respect
to an Award (subject to Section 162(m) of the Code with respect to any
Performance Compensation Awards) shall be deferred either automatically or at
the election of the holder thereof or of the Committee (in each case consistent
with Section 409A of the Code); (vii) interpret, administer or reconcile any
inconsistency, correct any defect, resolve ambiguities and/or supply any
omission in the Plan, any Award Agreement, and any other instrument or agreement
relating to, or Award made under, the Plan; (viii) establish, amend, suspend, or
waive such rules and regulations and appoint such agents as it shall deem
appropriate for the proper administration of the Plan; (ix) establish and
administer Performance Goals and certify whether, and to what extent, they have
been attained; (x) adopt and approve any supplements to or amendments,
restatements or alternative versions of the Plan (including, without limitation,
sub-plans) in accordance with Section 14(n) of the Plan; and (xi) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan.
(b)    Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award shall be within the sole discretion of the Committee, may
be made at any time and shall be final, conclusive, and binding upon all
Persons, including the Company, any Subsidiary or Affiliate of the Company, any
Participant, any holder or beneficiary of any Award, and any stockholder.
(c)    The mere fact that a Committee member shall fail to qualify as a
“Non-Employee Director” or “outside director” within the meaning of Rule 16b-3
and Section 162(m) of the Code, respectively, shall not invalidate any Award
made by the Committee which Award is otherwise validly made under the Plan.
(d)    No member of the Committee shall be liable to any Person for any action
or determination made in good faith with respect to the Plan or any Award
hereunder.
(e)    With respect to any Performance Compensation Award granted to a Covered
Employee (within the meaning of Section 162(m) of the Code) under the Plan, the
Plan shall be interpreted and construed in accordance with Section 162(m) of the
Code.
(f)    The Committee may delegate to one or more officers of the Company (or, in
the case of awards of Shares, the Board may delegate to a committee made up of
one or more directors) the authority to grant Awards to Participants who are not


5

--------------------------------------------------------------------------------





executive officers or directors of the Company subject to Section 16 of the
Exchange Act or Covered Employees (within the meaning of Section 162(m) of the
Code).
Section 4. Shares Available for Awards.
(a)    Shares Available.
(i)    Subject to adjustment as provided in Section 4(b), the aggregate number
of Shares with respect to which Awards may be granted from time to time under
the Plan shall in the aggregate not exceed, at any time, the sum of (i)
7,975,000, plus (ii) the number of Shares available for issuance under the Prior
Plan on the date the stockholders of the Company approve the Plan, plus (iii)
the number of Shares that become available for issuance under Section 4(a)(ii)
of the Prior Plan or this Plan; provided, that, subject to adjustment as
provided for in Section 4(b), the aggregate number of Shares with respect to
which Incentive Stock Options may be granted under the Plan shall be 5,000,000.
Subject to adjustment as provided in Section 4(b), the maximum number of Shares
with respect to which Options and Stock Appreciation Rights may be granted to
any Participant in any fiscal year shall be 2,000,000 and the maximum number of
Shares which may be paid to a Participant in the Plan in connection with the
settlement of any Award(s) designated as “Performance Compensation Awards” in
respect of a single fiscal year shall be 2,000,000 or, in the event such
Performance Compensation Award is paid in cash, the equivalent cash value
thereof on the first day of the Performance Period to which such Performance
Compensation Award relates, and the maximum number of Shares with respect to
which Awards (including, without limitation, Options and Stock Appreciation
Rights) may be granted to any single non-employee member of the Board in any
fiscal year shall be 100,000 Shares. In the case of any Awards granted under the
Plan, (x) each Share with respect to which an Option or stock-settled Stock
Appreciation Right is granted under the Plan shall reduce the aggregate number
of Shares that may be delivered under the Plan by one Share and (y) each share
with respect to which any other Award denominated in Shares (other than an
Option or stock-settled Stock Appreciation Right) is granted under the Plan
shall reduce the aggregate number of Shares that may be delivered under the Plan
by 2.47 Shares.
(ii)    If any Shares subject to an Award are forfeited, cancelled, exchanged,
withheld or surrendered or if an Award terminates or expires without a
distribution of Shares to the Participant, the Shares with respect to such Award
shall, to the extent of any such forfeiture, cancellation, exchange, surrender,
withholding, termination or expiration, again be available for Awards under the
Plan. For the avoidance of doubt, if two Awards are granted together in tandem,
the Shares underlying any portion of the tandem Award which is not exercised or
otherwise settled in Shares will again be available for Awards under the Plan.
Upon payment in cash of the benefit provided by any Award granted under this
Plan, any Shares that were covered by that Award will again be available for
Awards under the Plan. If, under this Plan, a Participant has elected to give up
the right to receive cash compensation in exchange for Shares based on fair
market value, such Shares will not count against the aggregate limit described
in Section 4(a)(i). Notwithstanding the foregoing, any Shares which (1) are
tendered to or withheld by the Company to satisfy payment or applicable tax
withholding requirements in connection with the vesting or delivery of an Award,
(2) are withheld by the Company upon exercise of an Option pursuant to a “net
exercise” arrangement, or (3) underlie a Stock Appreciation Right that is
settled in Shares, shall not again be available for Awards under the Plan. In
addition, Shares that are purchased by the Company in the open market pursuant
to any repurchase plan or program, whether using Option proceeds or otherwise,
shall not be made available for grants of Awards under the Plan.
(iii)    Awards may, in the discretion of the Committee, be made under the Plan
in assumption of, or in substitution for, outstanding awards previously granted
a company acquired by the Company or with which the Company combines
(“Substitute Awards”). The number of Shares underlying any Substitute Awards
shall not be counted against the aggregate number of Shares available for Awards
under the Plan.
(b)    Adjustments. Notwithstanding any provisions of the Plan to the contrary,
in the event that the Committee determines that any dividend or other
distribution (whether in the form of cash, Shares, other securities, or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase, or exchange
of Shares or other securities of the Company, issuance of warrants or other
rights to purchase Shares or


6

--------------------------------------------------------------------------------





other securities of the Company, or other corporate transaction or event affects
the Shares such that an adjustment is appropriate in order to prevent dilution
or enlargement of the benefits or potential benefits intended to be made
available under the Plan, then the Committee shall equitably adjust any or all
of (i) the number of Shares or other securities of the Company (or number and
kind of other securities or property) with respect to which Awards may be
granted, (ii) the number of Shares or other securities of the Company (or number
and kind of other securities or property) subject to outstanding Awards, and
(iii) the grant or exercise price with respect to any Award or, if deemed
appropriate, make provision for a cash payment to the holder of an outstanding
Award in consideration for the cancellation of such Award, which, in the case of
Options and Stock Appreciation Rights shall equal the excess, if any, of the
Fair Market Value of the Share subject to each such Option or Stock Appreciation
Right over the per Share exercise price or grant price of such Option or Stock
Appreciation Right. The Committee will also make or provide for such adjustments
in the number of shares specified in Section 4(a)(i) of this Plan as the
Committee in its sole discretion, exercised in good faith, may determine is
appropriate to reflect any transaction or event described in this Section 4(b);
provided, however, that any such adjustment to the numbers specified in Section
4(a)(i) will be made only if and to the extent that such adjustment would not
cause any Option intended to qualify as an Incentive Stock Option to fail to so
qualify.
(c)    Sources of Shares Deliverable Under Awards. Any Shares delivered pursuant
to an Award may consist, in whole or in part, of authorized and unissued Shares
or of treasury Shares.
Section 5. Eligibility. Any employee of, or consultant to, the Company or any of
its Subsidiaries (including any prospective employee), or non-employee director
who is a member of the Board or the board of directors of a Subsidiary of the
Company, shall be eligible to be selected as a Participant and receive any Award
as determined by the Committee. Any employee of, or consultant to, an Affiliate
(including any prospective employee), shall be eligible to be selected as a
Participant and receive any cash-settled Performance Award or cash-settled
Restricted Stock Unit as determined by the Committee.
Section 6. Stock Options.
(a)    Grant. Subject to the terms of the Plan, the Committee shall have sole
authority to determine the Participants to whom Options shall be granted, the
number of Shares to be covered by each Option, the exercise price thereof and
the conditions and limitations applicable to the exercise of the Option. The
Committee shall have the authority to grant Incentive Stock Options, or to grant
Non-Qualified Stock Options, or to grant both types of Options. In the case of
Incentive Stock Options, the terms and conditions of such grants shall be
subject to and comply with such rules as may be prescribed by Section 422 of the
Code, as from time to time amended, and any regulations implementing such
statute. All Options when granted under the Plan are intended to be
Non-Qualified Stock Options, unless the applicable Award Agreement expressly
states that the Option is intended to be an Incentive Stock Option. If an Option
is intended to be an Incentive Stock Option, and if for any reason such Option
(or any portion thereof) shall not qualify as an Incentive Stock Option, then,
to the extent of such nonqualification, such Option (or portion thereof) shall
be regarded as a Non-Qualified Stock Option appropriately granted under the
Plan; provided that such Option (or portion thereof) otherwise complies with the
Plan’s requirements relating to Non-Qualified Stock Options. No Option shall be
exercisable more than ten years from the date of grant.
(b)    Exercise Price. The Committee shall establish the exercise price at the
time each Option is granted, which exercise price shall be set forth in the
applicable Award Agreement and which exercise price (except with respect to
Substitute Awards) shall not be less than the Fair Market Value per Share on the
date of grant.
(c)    Exercise. Each Option shall be exercisable at such times and subject to
such terms and conditions as the Committee may, in its sole discretion, specify
in the applicable Award Agreement. The applicable Award Agreement shall specify
the period or periods of Continuous Service by the Participant that is necessary
before the Option or installments thereof will become exercisable. The Committee
may impose such conditions with respect to the exercise of Options, including
without limitation, any relating to the application of federal or state
securities laws, as it may deem necessary or advisable.


7

--------------------------------------------------------------------------------





(d)    Payment. (i) No Shares shall be delivered pursuant to any exercise of an
Option until payment in full of the aggregate exercise price therefor is
received by the Company. Such payment may be made (A) in cash, or its
equivalent, or (B) subject to the Company’s consent, by exchanging Shares owned
by the optionee (which are not the subject of any pledge or other security
interest and which have been owned by such optionee for at least six months), or
(C) subject to such rules as may be established by the Committee and applicable
law, through delivery of irrevocable instructions to a broker to sell the Shares
otherwise deliverable upon the exercise of the Option and to deliver promptly to
the Company an amount equal to the aggregate exercise price, or (D) subject to
any conditions or limitations established by the Committee, the Company’s
withholding of Shares otherwise issuable upon exercise of an Option pursuant to
a “net exercise” arrangement (it being understood that, solely for purposes of
determining the number of treasury shares held by the Company, the Shares so
withheld will not be treated as issued and acquired by the Company upon such
exercise), or (E) by a combination of the foregoing, or (F) by such other
methods as may be approved by the Committee, provided that the combined value of
all cash and cash equivalents and the Fair Market Value of any such Shares so
tendered to the Company or withheld as of the date of such tender or withholding
is at least equal to such aggregate exercise price.
(ii)    Wherever in this Plan or any Award Agreement a Participant is permitted
to pay the exercise price of an Option or taxes relating to the exercise of an
Option by delivering Shares, the Participant may, subject to procedures
satisfactory to the Committee, satisfy such delivery requirement by presenting
proof of beneficial ownership of such Shares, in which case the Company shall
treat the Option as exercised without further payment and shall withhold such
number of Shares from the Shares acquired by the exercise of the Option.
Section 7. Stock Appreciation Rights.
(a)    Grant. Subject to the provisions of the Plan, the Committee shall have
sole authority to determine the Participants to whom Stock Appreciation Rights
shall be granted, the number of Shares to be covered by each Stock Appreciation
Right Award, the grant price thereof and the conditions and limitations
applicable to the exercise thereof. Stock Appreciation Rights with a grant price
equal to or greater than the Fair Market Value per Share as of the date of grant
are intended to qualify as “performance-based compensation” under Section 162(m)
of the Code. In the sole discretion of the Committee, Stock Appreciation Rights
may, but need not, qualify as performance-based compensation in accordance with
Section 11 hereof. Stock Appreciation Rights may be granted in tandem with
another Award, in addition to another Award, or freestanding and unrelated to
another Award. Stock Appreciation Rights granted in tandem with or in addition
to an Award may be granted either before, at the same time as the Award or at a
later time. No Stock Appreciation Right shall be exercisable more than ten years
from the date of grant.
(b)    Exercise and Payment. A Stock Appreciation Right shall entitle the
Participant to receive an amount equal to the excess of the Fair Market Value of
a Share on the date of exercise of the Stock Appreciation Right over the grant
price thereof (which grant price (except with respect to Substitute Awards)
shall not be less than the Fair Market Value on the date of grant). The
Committee shall determine in its sole discretion whether a Stock Appreciation
Right shall be settled in cash, Shares or a combination of cash and Shares.
(c)    Other Terms and Conditions. Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine, at the grant of a
Stock Appreciation Right, the term, methods of exercise, methods and form of
settlement, and any other terms and conditions of any Stock Appreciation Right.
The Committee may impose such conditions or restrictions on the exercise of any
Stock Appreciation Right as it shall deem appropriate.
Section 8. Restricted Stock and Restricted Stock Units.
(a)    Grant. Subject to the provisions of the Plan, the Committee shall have
sole authority to determine the Participants to whom Shares of Restricted Stock
and Restricted Stock Units shall be granted, the number of Shares of Restricted
Stock and/or the number of Restricted Stock Units to be granted to each
Participant, the duration of the period during


8

--------------------------------------------------------------------------------





which, and the conditions, if any, under which, the Restricted Stock and
Restricted Stock Units may be forfeited to the Company, and the other terms and
conditions of such Awards.
(b)    Transfer Restrictions. Shares of Restricted Stock and Restricted Stock
Units may not be sold, assigned, transferred, pledged or otherwise encumbered,
except, in the case of Restricted Stock, as provided in the Plan or the
applicable Award Agreements. Unless otherwise directed by the Committee, (i)
certificates issued in respect of Shares of Restricted Stock shall be registered
in the name of the Participant and deposited by such Participant, together with
a stock power endorsed in blank, with the Company, or (ii) Shares of Restricted
Stock shall be held at the Company’s transfer agent in book entry form with
appropriate restrictions relating to the transfer of such Shares of Restricted
Stock. Upon the lapse of the restrictions applicable to such Shares of
Restricted Stock, the Company shall, as applicable, either deliver such
certificates to the Participant or the Participant’s legal representative or the
transfer agent shall remove the restrictions relating to the transfer of such
Shares.
(c)    Payment. Each Restricted Stock Unit shall have a value equal to the Fair
Market Value of a Share. Restricted Stock Units shall be paid in cash, Shares,
other securities or other property, as determined in the sole discretion of the
Committee, upon or after the lapse of the restrictions applicable thereto, or
otherwise in accordance with the applicable Award Agreement. No dividends shall
paid be on any Shares of Restricted Stock and no dividend equivalents shall be
paid on any Restricted Stock Units prior to the vesting of the Restricted Stock
or Restricted Stock Units, as applicable.
Section 9. Performance Awards.
(a)    Grant. The Committee shall have sole authority to determine the
Participants who shall receive a “Performance Award”, which shall consist of a
right which is (i) denominated in cash or Shares, (ii) valued, as determined by
the Committee, in accordance with the achievement of such Performance Goals
during such Performance Periods as the Committee shall establish, and (iii)
payable at such time and in such form as the Committee shall determine.
(b)    Terms and Conditions. Subject to the terms of the Plan and any applicable
Award Agreement, the Committee shall determine the Performance Goals to be
achieved during any Performance Period, the length of any Performance Period,
the amount of any Performance Award and the amount and kind of any payment or
transfer to be made pursuant to any Performance Award.
(c)    Payment of Performance Awards. Performance Awards may be paid in a lump
sum or in installments following the close of the Performance Period as set
forth in the Award Agreement on the date of grant.
Section 10. Other Stock-Based Awards.
The Committee shall have authority to grant to Participants an “Other
Stock-Based Award”, which shall consist of any right which is (i) not an Award
described in Sections 6 through 9 above and (ii) an Award of Shares or an Award
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to, Shares (including, without limitation,
securities convertible into Shares), as deemed by the Committee to be consistent
with the purposes of the Plan; provided that any such rights must comply, to the
extent deemed desirable by the Committee, with Rule 16b-3 and applicable law.
Subject to the terms of the Plan and any applicable Award Agreement, the
Committee shall determine the terms and conditions of any such Other Stock-Based
Award, including the price, if any, at which securities may be purchased
pursuant to any Other Stock-Based Award granted under this Plan.
Section 11. Performance Compensation Awards.
(a)    General. The Committee shall have the authority, at the time of grant of
any Award described in Sections 6 through 10 (other than Options and Stock
Appreciation Rights), to designate such Award as a Performance Compensation
Award in order to qualify such Award as “performance-based compensation” under
Section 162(m) of the Code.


9

--------------------------------------------------------------------------------





(b)    Eligibility. The Committee will, in its sole discretion, designate which
Participants will be eligible to receive Performance Compensation Awards in
respect of such Performance Period. Designation of a Participant eligible to
receive an Award hereunder for a Performance Period shall not in any manner
entitle the Participant to receive payment in respect of any Performance
Compensation Award for such Performance Period. The determination as to whether
or not such Participant becomes entitled to payment in respect of any
Performance Compensation Award shall be decided solely in accordance with the
provisions of this Section 11. Moreover, designation of a Participant eligible
to receive an Award hereunder for a particular Performance Period shall not
require designation of such Participant eligible to receive an Award hereunder
in any subsequent Performance Period and designation of one person as a
Participant eligible to receive an Award hereunder shall not require designation
of any other person as a Participant eligible to receive an Award hereunder in
such period or in any other period.
(c)    Discretion of Committee with Respect to Performance Compensation Awards.
With regard to a particular Performance Period, the Committee shall have full
discretion to select the applicable Participants, the length of such Performance
Period, the type(s) of Performance Compensation Awards to be issued, the
Performance Criteria that will be used to establish the Performance Goal(s), the
kind or level of each Performance Goal to apply to the Company, and the
Performance Formula, as applicable. Within the first 90 days of a Performance
Period (or, if shorter, within the maximum period allowed under Section 162(m)
of the Code), the Committee shall, with regard to the Performance Compensation
Awards to be issued for such Performance Period, exercise its discretion with
respect to each of the matters enumerated in the immediately preceding sentence
of this Section 11(c) and record the same in writing.
(d)    Payment of Performance Compensation Awards. (i) Condition to Receipt of
Payment. Unless otherwise provided in the applicable Award Agreement, a
Participant must be employed by the Company on the last day of a Performance
Period to be eligible for payment in respect of a Performance Compensation Award
for such Performance Period.
(ii)    Limitation. A Participant shall be eligible to receive payment in
respect of a Performance Compensation Award only to the extent that: (1) the
Performance Goals for such period are achieved; and (2) the Performance Formula
as applied against such Performance Goals determines that all or some portion of
such Participant’s Performance Award has been earned for the Performance Period.
(iii)    Certification. Following the completion of a Performance Period, the
Committee shall review and certify in writing whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so, to
calculate and certify in writing that amount of the Performance Compensation
Awards earned for the Performance Period based upon the Performance Formula.
(iv)    Negative Discretion. Unless otherwise determined by the Committee, in
determining the final payout of an individual Performance Compensation Award for
a Performance Period, the Committee may reduce or eliminate the amount of the
Performance Compensation Award earned under the Performance Formula in the
Performance Period through the use of Negative Discretion if, in its sole
judgment, such reduction or elimination is appropriate.
(v)    Timing of Award Payments. Unless otherwise set forth in the applicable
Award Agreement, the Awards granted for a Performance Period shall be paid to
Participants as soon as administratively possible following completion of the
certifications required by this Section 11; provided, that, unless otherwise set
forth in the applicable Award Agreement, in no event shall any Award granted for
a Performance Period be paid later than the 15th calendar day of the third month
following the end of the Participant’s first taxable year in which the right to
payment is no longer subject to a “substantial risk of forfeiture” (within the
meaning of Section 409A of the Code) or the 15th calendar day of the third month
following the end of the Company’s first taxable year in which the payment is no
longer subject to a “substantial risk of forfeiture”.
(vi)    Maximum Award Payable. Notwithstanding any provision contained in the
Plan to the contrary, the maximum Performance Compensation Award payable to any
one Participant under the Plan for any fiscal year in respect of a Performance
Period is 2,000,000 Shares or, in the event the Performance Compensation Award
is paid in cash, the equivalent


10

--------------------------------------------------------------------------------





cash value thereof on the first day of the Performance Period to which such
Performance Compensation Award relates. Furthermore, any Performance
Compensation Award that has been deferred shall not (between the date as of
which the Performance Compensation Award is deferred and the payment date)
increase (i) with respect to Performance Compensation Award that is payable in
cash, by a measuring factor for each fiscal year greater than a reasonable rate
of interest set by the Committee or (ii) with respect to a Performance
Compensation Award that is payable in Shares, by an amount greater than the
appreciation of a Share from the date such Performance Compensation Award is
deferred to the payment date.
Section 12. Amendment and Termination.
(a)    Amendments to the Plan. The Board may amend, alter, suspend, discontinue,
or terminate the Plan or any portion thereof at any time; provided that if an
amendment to the Plan (i) would materially increase the benefits accruing to
Participants under the Plan, (ii) would materially increase the number of
securities which may be issued under the Plan, (iii) would materially modify the
requirements for participation in the Plan or (iv) must otherwise be approved by
the stockholders of the Company in order to comply with applicable law or the
rules of the Nasdaq Stock Market, or, if the Shares are not traded on the Nasdaq
Stock Market, the principal national securities exchange upon which the Shares
are traded or quoted, such amendment will be subject to stockholder approval and
will not be effective unless and until such approval has been obtained; and
provided, further, that any such amendment, alteration, suspension,
discontinuance or termination that would impair the rights of any Participant or
any holder or beneficiary of any Award previously granted shall not be effective
as to such Participant without the written consent of the affected Participant,
holder or beneficiary.
(b)    Amendments to Awards. The Committee may amend any terms of, or alter,
suspend, discontinue, cancel, or terminate, any Award theretofore granted;
provided that any such amendment, alteration, suspension, discontinuance,
cancellation, or termination that would impair the rights of any Participant or
any holder or beneficiary of any Award previously granted shall not be effective
as to such Participant without the written consent of the affected Participant,
holder or beneficiary.
(c)    Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee is hereby authorized to make equitable
adjustments in the terms and conditions of, and the criteria included in, all
outstanding Awards in recognition of unusual or nonrecurring events (including,
without limitation, the events described in Section 4(b) hereof) affecting the
Company, any Subsidiary of the Company, or the financial statements of the
Company or any Subsidiary of the Company, or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan.
(d)    Repricing. Except in connection with a corporate transaction or event
described in Section 4(b) hereof, the terms of outstanding Awards may not be
amended to reduce the exercise price of Options or the grant price of Stock
Appreciation Rights, or cancel Options or Stock Appreciation Rights in exchange
for cash, other Awards or Options or Stock Appreciation Rights with an exercise
price or grant price, as applicable, that is less than the exercise price of the
original Options or grant price of the original Stock Appreciation Rights, as
applicable, without stockholder approval. This Section 12(d) is intended to
prohibit the repricing of “underwater” Options and Stock Appreciation Rights and
will not be construed to prohibit the adjustments provided for in Section 4(b)
of this Plan.
Section 13. Change in Control.
(a)    Except as otherwise provided in an Award Agreement or by the Committee at
the date of grant, to the extent outstanding Awards granted under this Plan are
not assumed, converted or replaced by the resulting or continuing entity in the
event of a Change in Control, all outstanding Awards that may be exercised shall
become fully exercisable, all restrictions with respect to outstanding Awards
shall lapse and such Awards shall become vested and non-forfeitable, and any
specified Performance Goals with respect to outstanding Awards shall be deemed
to be satisfied at target immediately prior to the consummation of a Change in
Control.


11

--------------------------------------------------------------------------------





(b)    Except as otherwise provided in an Award Agreement or by the Committee at
the date of grant or thereafter, to the extent outstanding Awards granted under
this Plan are assumed, converted or replaced by the resulting or continuing
entity in the event of a Change in Control, (i) any outstanding Awards that are
subject to Performance Goals shall be converted, assumed or replaced by the
resulting or continuing entity as if target performance had been achieved as of
the date of the Change in Control, (ii) each Performance Award or Performance
Compensation Award with service requirements shall continue to vest with respect
to such requirements during the remaining period set forth in the Award
Agreement, and (iii) all other Awards shall continue to vest (and/or the
restrictions thereon shall continue to lapse) during the remaining period set
forth in the Award Agreement.
(c)    Except as otherwise provided in an Award Agreement or by the Committee at
the date of grant, to the extent outstanding Awards granted under this Plan are
either assumed, converted or replaced by the resulting or continuing entity in
the event of a Change in Control, if a Participant’s employment or service is
terminated without Cause by the Company or a Subsidiary or Affiliate of the
Company or a Participant terminates his or her employment or service with the
Company or a Subsidiary or Affiliate of the Company for Good Reason, in either
case, during the two year period following a Change in Control, all outstanding
Awards held by the Participant that may be exercised shall become fully
exercisable and all restrictions with respect to outstanding Awards shall lapse
and become vested and non-forfeitable.
(d)    Notwithstanding anything in this Plan or any Award Agreement to the
contrary, to the extent any provision of this Plan or an Award Agreement would
cause a payment of deferred compensation that is subject to Section 409A of the
Code to be made upon the occurrence of (i) a Change in Control, then such
payment shall not be made unless such Change in Control also constitutes a
“change in ownership”, “change in effective control” or “change in ownership of
a substantial portion of the Company’s assets” within the meaning of Section
409A of the Code or (ii) a termination of employment or service, then such
payment shall not be made unless such termination of employment or service also
constitutes a “separation from service” within the meaning of Section 409A of
the Code. Any payment that would have been made except for the application of
the preceding sentence shall be made in accordance with the payment schedule
that would have applied in the absence of a Change in Control or termination of
employment or service, but disregarding any future service or performance
requirements.
Section 14. General Provisions.
(a)    Nontransferability.
(i)    Each Award, and each right under any Award, shall be exercisable only by
the Participant during the Participant’s lifetime, or, if permissible under
applicable law, by the Participant’s legal guardian or representative.
(ii)    No Award may be sold, assigned, alienated, pledged, attached or
otherwise transferred or encumbered by a Participant otherwise than by will or
by the laws of descent and distribution, and any such purported sale,
assignment, alienation, pledge, attachment, transfer or encumbrance shall be
void and unenforceable against the Company or any Subsidiary or Affiliate of the
Company; provided that the designation of a beneficiary shall not constitute a
sale, assignment, alienation, pledge, attachment, transfer or encumbrance.
(iii)    Notwithstanding the foregoing, the Committee may, in the applicable
Award Agreement evidencing an Option granted under the Plan or at any time
thereafter in an amendment to an Award Agreement, provide that Options which are
not intended to qualify as Incentive Options may be transferred by the
Participant to whom such Option was granted (the “Grantee”) without
consideration, after such time as all vesting conditions with respect to such
Option have been satisfied, and subject to such rules as the Committee may adopt
to preserve the purposes of the Plan, to: (1) the Grantee’s spouse, children or
grandchildren (including adopted and stepchildren and grandchildren)
(collectively, the “Immediate Family”); (2) a trust solely for the benefit of
the Grantee and his or her Immediate Family; or (3) a partnership, corporation
or limited liability company whose only partners, members or stockholders are
the Grantee and his or her Immediate Family; (each transferee described in
clauses (1), (2) and (3) above is hereinafter referred to as a “Permitted
Transferee”); provided that the Grantee gives the Committee advance written
notice describing the terms and conditions of the proposed transfer and the
Committee


12

--------------------------------------------------------------------------------





notifies the Grantee in writing that such a transfer would comply with the
requirements of the Plan and any applicable Award Agreement evidencing the
Option.
The terms of any Option transferred in accordance with the immediately preceding
sentence shall apply to the Permitted Transferee and any reference in the Plan
or in an Award Agreement to an optionee, Grantee or Participant shall be deemed
to refer to the Permitted Transferee, except that (a) Permitted Transferees
shall not be entitled to transfer any Options, other than by will or the laws of
descent and distribution; (b) Permitted Transferees shall not be entitled to
exercise any transferred Options unless there shall be in effect a registration
statement on an appropriate form covering the Shares to be acquired pursuant to
the exercise of such Option if the Committee determines that such a registration
statement is necessary or appropriate, (c) the Committee or the Company shall
not be required to provide any notice to a Permitted Transferee, whether or not
such notice is or would otherwise have been required to be given to the Grantee
under the Plan or otherwise and (d) the consequences of termination of the
Grantee’s employment by, or services to, the Company under the terms of the Plan
and the applicable Award Agreement shall continue to be applied with respect to
the Grantee, following which the Options shall be exercisable by the Permitted
Transferee only to the extent, and for the periods, specified in the Plan and
the applicable Award Agreement.
(iv)    Notwithstanding anything to the contrary herein, only gratuitous
transfers of Awards shall be permitted. In no event may any Award granted under
this Plan be transferred for value.
(b)    Dividend Equivalents. No dividends or dividend equivalents shall paid be
on any Award prior to vesting. In the sole discretion of the Committee, an Award
(other than Options or Stock Appreciation Rights), whether made as an Other
Stock-Based Award described in Section 10 or as an Award granted pursuant to
Sections 6 through 9 hereof, may provide the Participant with dividends or
dividend equivalents, payable in cash, Shares, other securities or other
property on a deferred basis; provided, that such dividends or dividend
equivalents shall be subject to the same vesting conditions as the Award to
which such dividends or dividend equivalents relate.
(c)    No Rights to Awards. No Participant or other Person shall have any claim
to be granted any Award, and there is no obligation for uniformity of treatment
of Participants, or holders or beneficiaries of Awards. The terms and conditions
of Awards and the Committee’s determinations and interpretations with respect
thereto need not be the same with respect to each Participant (whether or not
such Participants are similarly situated).
(d)    Share Certificates. Shares or other securities of the Company or any
Subsidiary of the Company delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the SEC, any stock exchange upon which
such Shares or other securities are then listed, and any applicable Federal or
state laws, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.
(e)    Withholding. (i) A Participant may be required to pay to the Company or
any Subsidiary or Affiliate of the Company, subject to Section 409A of the Code,
and the Company or any Subsidiary or Affiliate of the Company shall have the
right and is hereby authorized to withhold from any Award, from any payment due
or transfer made under any Award or under the Plan, or from any compensation or
other amount owing to a Participant the amount (in cash, Shares, other
securities, other Awards or other property) of any applicable withholding taxes
in respect of an Award, its exercise, or any payment or transfer under an Award
or under the Plan, and to take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for the payment of such taxes.
(ii)    Without limiting the generality of clause (i) above, subject to the
Company’s consent, a Participant may satisfy, in whole or in part, the foregoing
withholding liability by delivery of Shares owned by the Participant (which are
not subject to any pledge or other security interest and which have been owned
by the Participant for at least six months) with a Fair Market Value equal to
such withholding liability or by having the Company withhold from the number of
Shares otherwise deliverable to the Participant with respect to an Award a
number of Shares with a Fair Market Value equal to such withholding


13

--------------------------------------------------------------------------------





liability, or by such other methods as may be approved by the Committee,
including, but not limited to, through a “broker-assisted” cashless exercise.
(iii)    Notwithstanding any provision of this Plan to the contrary, in
connection with the transfer of an Option to a Permitted Transferee pursuant to
Section 14(a), the Grantee shall remain liable for any withholding taxes
required to be withheld upon the exercise of such Option by the Permitted
Transferee.
(f)    Detrimental Activity and Recapture. Any Award Agreement may provide for
the cancellation or forfeiture of an Award or the forfeiture and repayment to
the Company of any gain related to an Award, or other provisions intended to
have a similar effect, upon such terms and conditions as may be determined by
the Committee from time to time, if a Participant during employment or other
service with the Company or a subsidiary, shall engage in activity detrimental
to the Company. In addition, notwithstanding anything in this Plan to the
contrary, any Award Agreement may also provide for the cancellation or
forfeiture of an Award or the forfeiture and repayment to the Company of any
gain related to an Award, or other provision intended to have a similar effect,
upon such terms and conditions as may be required by the Committee under Section
10D of the Exchange Act and any applicable rules or regulations promulgated by
the SEC or any national securities exchange or national securities association
on which the Shares may be traded.
(g)    Award Agreements. Each Award hereunder shall be evidenced by an Award
Agreement which shall be delivered to the Participant and shall specify the
terms and conditions of the Award and any rules applicable thereto, including
but not limited to, the effect on such Award of the death, disability or
termination of employment or service of a Participant and the effect, if any, of
such other events as may be determined by the Committee.
(h)    No Limit on Other Compensation Arrangements. Nothing contained in the
Plan shall prevent the Company or any Subsidiary or Affiliate of the Company
from adopting or continuing in effect other compensation arrangements, which
may, but need not, provide for the grant of options, restricted stock, Shares
and other types of Awards provided for hereunder (subject to stockholder
approval if such approval is required), and such arrangements may be either
generally applicable or applicable only in specific cases.
(i)    No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of, or in any
consulting relationship to, or as a director on the Board or board of directors,
as applicable, of, the Company or any Subsidiary or Affiliate of the Company.
Further, the Company or a Subsidiary or Affiliate of the Company may at any time
dismiss a Participant from employment or discontinue any consulting
relationship, free from any liability or any claim under the Plan, unless
otherwise expressly provided in the Plan, any Award Agreement or any applicable
employment contract or agreement.
(j)    No Rights as Stockholder. Subject to the provisions of the applicable
Award, no Participant or holder or beneficiary of any Award shall have any
rights as a stockholder with respect to any Shares to be distributed under the
Plan until he or she has become the holder of such Shares. Notwithstanding the
foregoing, in connection with each grant of Restricted Stock hereunder, the
applicable Award shall specify if and to what extent the Participant shall not
be entitled to the rights of a stockholder in respect of such Restricted Stock.
(k)    Governing Law. Unless otherwise provided for in an applicable Award
Agreement, the validity, construction, and effect of the Plan and any rules and
regulations relating to the Plan and any Award Agreement shall be determined in
accordance with the laws of the State of New York, applied without giving effect
to its conflict of laws principles.
(l)    Severability. If any provision of the Plan or any Award is or becomes or
is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of


14

--------------------------------------------------------------------------------





the Plan or the Award, such provision shall be stricken as to such jurisdiction,
Person or Award and the remainder of the Plan and any such Award shall remain in
full force and effect.
(m)    Other Laws. The Committee may refuse to issue or transfer any Shares or
other consideration under an Award if, acting in its sole discretion, it
determines that the issuance or transfer of such Shares or such other
consideration might violate any applicable law or regulation or result in any
liability under Section 16(b) of the Exchange Act, and any payment tendered to
the Company by a Participant, other holder or beneficiary in connection with the
exercise of such Award shall be promptly refunded to the relevant Participant,
holder or beneficiary. Without limiting the generality of the foregoing, no
Award granted hereunder shall be construed as an offer to sell securities of the
Company, and no such offer shall be outstanding, unless and until the Committee
in its sole discretion has determined that any such offer, if made, would be in
compliance with all applicable requirements of the U.S. federal securities laws.
(n)    Foreign Employees. In order to facilitate the making of any Award or
combination of Awards under this Plan, the Committee may provide for such
special terms for awards to Participants who are foreign nationals or who are
employed by the Company or any Subsidiary or Affiliate of the Company outside of
the United States of America as the Committee may consider necessary or
appropriate to accommodate differences in local law, tax policy or custom.
Moreover, the Committee may approve such supplements to or amendments,
restatements or alternative versions of this Plan (including, without
limitation, sub-plans) as it may consider necessary or appropriate for such
purposes, without thereby affecting the terms of this Plan as in effect for any
other purpose, and the Secretary or other appropriate officer of the Company may
certify any such document as having been approved and adopted in the same manner
as this Plan. No such special terms, supplements, amendments or restatements,
however, shall include any provisions that are inconsistent with the terms of
this Plan as then in effect unless this Plan could have been amended to
eliminate such inconsistency without further approval by the stockholders of the
Company.
(o)    No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Subsidiary or Affiliate of the Company
and a Participant or any other Person. To the extent that any Person acquires a
right to receive payments from the Company or any Subsidiary or Affiliate of the
Company pursuant to an Award, such right shall be no greater than the right of
any unsecured general creditor of the Company or any Subsidiary or Affiliate of
the Company.
(p)    No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated, or otherwise eliminated.
(q)    Deferrals. In the event the Committee permits a Participant to defer any
Award payable in the form of cash, all such elective deferrals shall be
accomplished by the delivery of a written, irrevocable election by the
Participant on a form provided by the Company. All deferrals shall be made in
accordance with administrative guidelines established by the Committee to ensure
that such deferrals comply with all applicable requirements of Section 409A of
the Code.
(r)    Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
Section 15. Compliance with Section 409A of the Code.
(a)    To the extent applicable, it is intended that this Plan and any grants
made hereunder comply with the provisions of Section 409A of the Code, so that
the income inclusion provisions of Section 409A(a)(1) of the Code do not apply
to the Participants. This Plan and any grants made hereunder shall be
administered in a manner consistent with this intent. Any reference in this Plan
to Section 409A of the Code will also include any regulations or any other
formal guidance promulgated with respect to such Section by the U.S. Department
of Treasury or the Internal Revenue Service. In any case, a


15

--------------------------------------------------------------------------------





Participant shall be solely responsible and liable for the satisfaction of all
taxes and penalties that may be imposed on a Participant or for a Participant’s
account in connection with this Plan and grants hereunder (including any taxes
and penalties under Section 409A of the Code), and neither the Company nor any
of its Subsidiaries shall have any obligation to indemnify or otherwise hold a
Participant harmless from any or all of such taxes or penalties.
(b)    Neither a Participant nor any of a Participant’s creditors or
beneficiaries shall have the right to subject any deferred compensation (within
the meaning of Section 409A of Code) payable under this Plan and grants
hereunder to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment. Except as permitted under Section 409A
of the Code, any deferred compensation (within the meaning of Section 409A of
the Code) payable to a Participant or for a Participant’s benefit under this
Plan and grants hereunder may not be reduced by, or offset against, any amount
owing by a Participant to the Company or any of its Subsidiaries.
(c)    If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (i) the Participant shall be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and (ii)
the Company shall make a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of Section 409A
of the Code) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A of the Code in order to avoid
taxes or penalties under Section 409A of the Code, then the Company shall not
pay such amount on the otherwise scheduled payment date but shall instead pay
it, without interest, on the earlier of the first business day of the seventh
month following separation from service or death.
Section 16. Term of the Plan.
(a)    Effective Date. The Prior Plan was approved by the Board on May 12, 2015
and was subsequently approved by the stockholders of the Company on June 25,
2015. This Plan was approved by the Board on May 9, 2017, and shall be effective
subject to, and as of the date of, its approval by the stockholders of the
Company (such date, the “Effective Date”).
(b)    Expiration Date. No grant will be made under this Plan more than ten
years after the Effective Date, but all grants made on or prior to such date
will continue in effect thereafter subject to the terms thereof and of this
Plan.






16